 

--------------------------------------------------------------------------------

 
Exhibit 10.3
 

 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of July 13, 2011, by and among GENERAL MARITIME
CORPORATION, a Marshall Islands corporation (the “Parent”), GENERAL MARITIME
SUBSIDIARY CORPORATION (“GMSC”), ARLINGTON TANKERS LTD. (“Arlington”), GENERAL
MARITIME SUBSIDIARY II CORPORATION, a Marshall Islands corporation (“GMSC II”,
and together with GMSC, individually or collectively, as the context may
require, the “Borrower”), the Lenders party from time to time to the Credit
Agreement referred to below (the “Lenders”) and OCM ADMINISTRATIVE AGENT, LLC,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent.  Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement are used herein as therein defined.
 
W I T N E S S E T H :
 
WHEREAS, the Parent, Arlington, the Borrower, the Lenders and the Administrative
Agent are parties to the Amended and Restated Credit Agreement, dated as of May
6, 2011 (as amended, modified and/or supplemented to, but not including, the
date hereof, the “Credit Agreement”); and
 
WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
 
NOW, THEREFORE, it is agreed:
 
I.           Amendments to Credit Agreement.
 
1.             Section 1 of the Credit Agreement is hereby amended by adding the
following new definitions in correct alphabetical order:
 
“First Amendment” shall mean the First Amendment to this Agreement, dated as of
July 13, 2011.
 
“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.
 
2.      Section 8.01(k) of the Credit Agreement is hereby amended by inserting
the following text immediately preceding the period (“.”) at the end of said
Section:
 
“; provided that after the First Amendment Effective Date to and including March
30, 2012, the Parent will deliver the Cash Flow Projections referenced above to
the Administrative Agent bi-weekly.”
 
3.           Section 9.07 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“9.07           Minimum Cash Balance.  The Parent will not permit the sum of
(x) the Unrestricted Cash and Cash Equivalents held by the Parent and its
Subsidiaries and (y) the lesser of (i) the sum of available unutilized
commitments under the 2008 Credit Agreement and the 2010 Credit Agreement,
provided that the maturity date for the available unutilized commitments under
the 2008 Credit Agreement and the 2010 Credit Agreement is at least six months
from the date of determination, and (ii) $25,000,000 to be less than: (i)
$45,000,000 at any time prior to the First Amendment Effective Date, (ii)
$31,500,000 at any time from the First Amendment Effective Date to and including
December 31, 2011, (iii) $36,000,000 at any time from January 1, 2012 to and
including March 31, 2012 and (iv) $45,000,000 at any time from and after April
1, 2012; provided that, in addition to the covenant set forth above for any
date, in the event that a Non-Recourse Default has occurred and is continuing,
the Non-Recourse Subsidiary that is subject to such Non-Recourse Default shall
also be deemed not to be a Subsidiary for the purpose hereof.”
 
II.           Miscellaneous Provisions.
 
1.           In order to induce the Lenders to enter into this First Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the First Amendment Effective Date (as defined below)
before and after giving effect to this First Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the First
Amendment Effective Date both before and after giving effect to this First
Amendment, with the same effect as though such representations and warranties
had been made on and as of the First Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
 
2.           This First Amendment is limited precisely as written and shall not
be deemed to (i) be a waiver of or a consent to the modification of or deviation
from any other term or condition of the Credit Agreement or the other Credit
Documents or any of the other instruments or agreements referred to therein, or
(ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.
 
3.           This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
 
4.           THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.           This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) when (i) the Borrower, Arlington, the Parent and the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to the Administrative Agent, (ii) the
Borrower shall have paid a non-refundable cash fee of $30,000 (the “Fee”)  to
each Lender party hereto, which fee shall be earned by each such Lender on the
First Amendment Effective Date and made payable to the Administrative Agent for
distribution to such Lenders, and (iii) an amendment to (x) the 2008 Credit
Agreement and (y) the 2010 Credit Agreement, in each case in substantially the
form attached hereto as Exhibit A and Exhibit B respectively, shall have become
effective in accordance with its terms and the Administrative Agent shall have
received a copy thereof.
 
6.           From and after the First Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby on the First Amendment Effective Date.
 
7.           Borrower hereby reaffirms its obligations under Section 13.01 of
the Credit Agreement and agrees to pay the reasonable out-of-pocket costs and
expenses of each of the Administrative Agent and the Lenders (including, without
limitation, the fees and expenses of Kirkland & Ellis LLP) in connection with
the First Amendment.
 
*        *        *
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.
 


 
GENERAL MARITIME CORPORATION





 
By: /s/ Jeffrey D. Pribor                                                  

 
Name: Jeffrey D. Pribor

 
Title: Executive Vice President and Chief Financial Officer





 
GENERAL MARITIME SUBSIDIARY CORPORATION





 
By: /s/ John C. Georgiopoulos                                      

 
Name: John C. Georgiopoulos

 
Title: Treasurer



 
GENERAL MARITIME SUBSIDIARY II CORPORATION





 
By: /s/ John C. Georgiopoulos                                      

 
Name: John C. Georgiopoulos

 
Title: Treasurer





 
ARLINGTON TANKERS LTD.





 
By: /s/ Brian Kerr                                                            

 
Name: Brian Kerr

 
Title: Treasurer







 
 

--------------------------------------------------------------------------------

 


 


 
OCM ADMINISTRATIVE AGENT, LLC
 
By:      Oaktree Principal Fund V, L.P.
Its:       Managing Member





 
 
By:      Oaktree Principal Fund V GP, L.P.
Its:       General Partner







 
By:      Oaktree Principal Fund V GP L.P.
Its:       General Partner





 
 
By:       Oaktree Capital Management, L.P.
Its:       Director





 
 
 
By: /s/ B. James Ford                                     
Name: B. James Ford
 



 
 

 
 
By: /s/ Adam C. Pierce                                   
Name: Adam C. Pierce
Title:   Senior Vice President                                    

 
 

 
 

 
 


 
 

--------------------------------------------------------------------------------

 




OCM MARINE INVESTMENTS CTB, LTD.
By: Oaktree Capital Management, L.P.
Its: Director






By: /s/ B. James Ford                             
Name:  B. James Ford
Title:   Managing Director






By: /s/ Adam C. Pierce                           
Name: Adam C. Pierce
Title:  Senior Vice President
 

 
 
 
 
 